PER CURIAM.
The trial court found appellant was the prevailing party, and indeed he was, having recovered a net judgment in his favor. See Malagon v. Solari, 566 So.2d 352 (Fla. 4th DCA 1990); Pappert v. Mobilinium Assocs. V., 512 So.2d 1096 (Fla. 4th DCA 1987). Since the contracts under which suit was brought expressly provided for the prevailing party to be awarded his attorney’s fees, it was error to ignore the contractual provision. See Lakewood on the Green Villas Ass’n v. Pomerantz, 556 So.2d 505 (Fla. 4th DCA 1990); Blue Lakes Apts. v. George Gowing, Inc., 464 So.2d 705 (Fla. 4th DCA 1985). We therefore reverse and remand to the trial court to award attorney’s fees to appellant.
We affirm with respect to the issues on cross appeal.
WARNER and POLEN, JJ., and DIMITROULEAS, WILLIAM P., Associate Judge, concur.